Citation Nr: 0122000	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-13 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as residuals of exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer claimed 
as residuals of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).  The case was remanded from 
the Board to the RO in February 2001 for additional 
development of the evidence and for due process reasons.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran participated in the American occupation of 
the Nagasaki, Japan area for several periods between 
September 14 and November 4, 1945.  It was estimated that he 
received a maximum possible dose of less than one rem of 
ionizing radiation.

3.  Adenocarcinoma of the prostate was first diagnosed in 
1995; there is no competent medical which relates this 
disability to the veteran's period of military service.  

4.  There is no evidence that the veteran suffers from skin 
cancer.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).

2.  Skin cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records are silent regarding clinical 
findings or diagnoses of skin or prostate cancer.

A November 1962 statement from H. G. Johnson, M.D., indicates 
that the veteran complained of epigastric distress at night.  
A history of bloody stools was reported.  X-rays showed a 
duodenal ulcer.  The diagnosis was a duodenal ulcer.

VA outpatient notations from 1988 to 1994 include a July 1990 
notation which indicates that the veteran had 3 changes on 
his back that were limited and typical of acanthomas which 
were treated with liquid nitrogen.  In July 1992, the veteran 
had several areas where he repeatedly suffered from 
excoriations on his face.  A possible similar change on the 
base of the right ear which looked more like a fissuring 
seborrheic change was noted.  There was a seborrheic 
keratosis on the right neck area which was treated with 
liquid nitrogen.  

A November 1993 prostate biopsy report includes a diagnosis 
of nodular hyperplasia and acute and chronic inflammation 
with no evidence of malignancy.  

A November 1993 ultrasound of the prostate revealed massive 
prostatic enlargement which was suspicious for malignancy.

Dermatology notations from April 1994 show that the veteran 
had limited changes, mostly excoriations on the right side of 
the face.  Several early changes were treated with liquid 
nitrogen which were mainly actinic keratosis and seborrheic 
keratosis.  There were about 10 on the face, back and arm.  
Another April 1994 notation shows that the veteran was seen 
with an area of neurodermatitis on the right ankle.  
Following treatment, the veteran continued to have multiple 
excoriated papules.  In May, the area on the right ankle had 
cleared significantly.  There were no changes to any degree 
on the face.  

In November 1994, the veteran was seen for recurrence of 
dermatitis factitia of the right arm.  

A December 1994 VA hospital summary shows that the veteran 
was treated for acute urinary retention and benign 
enlargement of the prostate.

A February 1995 VA hospital summary shows that adenocarcinoma 
of the prostate had been diagnosed and that the veteran had 
elected to have a radical prostatectomy.  The diagnosis was 
adenocarcinoma of the prostate.

An October 1998 service comrade statement indicates that the 
writer had known the veteran for more than 50 years; that 
they had served together on the USS Mobile during World War 
II; and that they were in the Nagasaki, Japan area after the 
nuclear blast where they helped search for American POW's.  
Also submitted were documents which show that the USS Mobile 
went to Japan in September 1945.

An April 1998 VA hospital report shows that the veteran was 
treated for right renal calculus.  Medical history included a 
history of skin cancer of the face with the type of cancer 
being unknown.

A March 1999 statement from the Nuclear Test Personnel Review 
of the Defense Threat Reduction Agency indicates that Naval 
records had confirmed that the veteran was a member of the 
American occupation forces in Japan following World War II.  
While serving aboard USS Mobile, the veteran was present in 
the Department of Veterans Affairs defined Nagasaki area for 
several periods between September 14 and November 4, 1945.  A 
scientific dose reconstruction study had determined that the 
maximum possible radiation dose that might have been received 
by any individual who was at either Hiroshima or Nagasaki for 
the full duration of the American occupation (September 1945 
to June 1946 for Nagasaki; and September 1945 to March 1946 
for Hiroshima).  Using all possible "worst case" 
assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation, and ingestion was less than one rem.  This did 
not mean that any individual approached this level of 
exposure.  In fact, it was probable that the great majority 
of servicemen assigned to the Hiroshima and Nagasaki 
occupation forces received no radiation exposure whatsoever, 
and that the highest dose received by anyone was a few tens 
of millirem.  

A July 1999 statement from the Chief Public Health and 
Environment of Hazards Officer indicates that the Defense 
Threat Reduction Agency estimated that the veteran was 
exposed to a dose of ionizing radiation during military 
service of less than one rem.  The Committee on Interagency 
Radiation Research and Policy Coordination Science Panel 
Report Number 6, 1988, did not provide screening doses for 
prostate cancer.  The sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low and 
not clearly established pursuant to a cited medical treatise.  
In light of the above, it was opined that it was unlikely 
that the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.

A July 1999 letter from the VA Compensation and Pension 
Service to the RO reiterated the findings of the Chief of 
Public Health.  It was further noted that the issue of skin 
cancer due to radiation exposure was not addressed because no 
evidence in the claims folder supported this diagnosis.  It 
was opined that there was no reasonable possibility that the 
veteran's prostate cancer was the result of such exposure.

A December 1999 statement from a VA medical center physician 
indicates that the veteran's representative had posed the 
question could the veteran's conditions (prostate and skin 
cancer) be related to ionizing radiation?  In answer to this 
question it was indicated that almost any cancer could be 
related to ionizing radiation as long as there was exposure, 
exposure within a defined time frame.  

The veteran testified in April 2000 that while serving on the 
USS Mobile he participated in search missions for American 
POWs; that he had suffered from hematuria in the early 1960s 
and had developed prostate cancer in 1995; and that various 
skin disorders had been removed from his body but that he did 
not remember any physician use the word malignant, but that 
precautions were taken as they might be cancerous.

In a May 2000 statement, Dr. Johnson indicated that he 
remembered that the veteran had told him that he had turned 
yellow following a torpedoing of his ship, and that his ship 
had been sent to a harbor near Hiroshima and Nagasaki to 
rescue survivors.  


I. Duty to Assist

Before adjudicating the merits of this claim, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The veteran in this case has been 
informed in the statement of the case and subsequent 
supplemental statements of the case of the evidence needed to 
show that his prostate cancer is related to service, to 
include radiation exposure therein.  The veteran also has 
been informed of the changes pertaining to presumptive 
service-connected for radiation exposed veterans.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The veteran in the present case has been informed in 
the Board's February 2001 remand that VA would assist him in 
obtaining all available relevant medical evidence.  Multiple 
development letters informing the veteran of this fact has 
not resulted in the identification of any additional 
evidence.  In addition, the veteran was afforded the 
opportunity to testify before a hearing officer at the RO in 
April 2000.

Finally, all development mandated by 38 C.F.R. § 3.311 has be 
completed.  In particular, a dose estimate was obtained 
concerning the veteran's level of radiation exposure, and the 
VA Under Secretary for Benefits considered the merits of the 
claim following an advisory medical opinion it requested from 
the Under Secretary of Health.  Under these circumstances, VA 
has done everything reasonably possible to assist the 
veteran, and a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.


III. Analysis

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Malignant tumors may be presumed to have been incurred in 
service if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year of 
separation from active duty.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation do not 
include prostate cancer.  A "radiation-exposed" veteran is 
one who participated in a radiation-risk activity.  A 
"radiation-risk activity" includes those servicemen who 
participated in the American occupation of the Nagasaki, 
Japan area between September 14 and November 4, 1945.  38 
C.F.R. § 3.309.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include prostate cancer.  38 C.F.R. § 
3.311(b).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest during the applicable 
specified time period after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  
The medical adviser must determine whether sound scientific 
and medical evidence supports a conclusion that it is "at 
least as likely as not" that the disease resulted from in-
service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
adenocarcinoma of the prostate as a result of exposure to 
ionizing radiation.  In reaching this decision, the Board has 
carefully reviewed this appeal under all three of the legal 
theories by which service connection could be granted for the 
veteran's prostate cancer.

First, while evidence shows that the veteran engaged in 
radiation risk activity during the American occupation of 
Nagasaki between September 1945 and July 1946, prostate 
cancer is not included in the list of diseases that may be 
presumptively service connected by an individual who 
participated in a radiation-risk activity, as set forth at 38 
C.F.R. § 3.309(d).

Second, although prostate cancer is included in the list of 
"radiogenic" diseases at 38 C.F.R. § 3.311(b), that 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  Ramey, 120 F.3d 
at 1245.  In this case, the RO undertook and completed the 
special development mandated by 38 C.F.R. § 3.311, in that it 
obtained a dose estimate of the veteran's exposure to 
radiation, obtained a medical opinion from the Under 
Secretary of Health concerning the likelihood of a 
relationship between the veteran's prostate cancer and 
radiation exposure in service, and obtained an opinion from 
the Veterans Benefits Administration concerning the merits of 
the veteran's claim.  The Board finds that the opinion 
stating that there was no reasonable possibility that the 
veteran's prostate cancer could be attributable to ionizing 
radiation in service, is supported by the evidence of record 
which does not contradict that opinion.  Accordingly, service 
connection is not warranted under 38 C.F.R. § 3.311.

Third, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for adenocarcinoma of the prostate under a direct 
theory of service connection.  See Combee, 34 F.3d at 1043. 
The Board notes that prostate cancer was first identified in 
1995, approximately 50 years after the veteran's separation 
from active duty, and no medical opinion indicates that this 
condition is related to service or had its onset during the 
one-year period after service.  The conclusion of the VA 
Chief Public Health and Environmental Hazards Officer, a 
physician who reviewed all of the pertinent evidence, 
contradicts rather than supports the contentions and oral 
testimony of the veteran.  In any event, the Court has held 
that where the determinative issue involves a medical 
diagnosis, competent medical evidence is required, and that 
this burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for adenocarcinoma of the prostate as a 
result of exposure to ionizing radiation.  The Board 
acknowledges that, under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See 38 U.S.C.A. § 5107(b); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

With regard to the claim of entitlement to service connection 
for skin cancer, a review of the medical evidence fails to 
disclose the presence of such a disability.  During the 
1990s, the veteran has been treated for several non-cancerous 
skin disabilities to include acanthomas, actinic and 
seborrheic keratosis and neurodermatitis.  An April 1998 VA 
hospital report, reflecting treatment for renal disability, 
included a history of skin cancer, type unknown.  This 
notation simply reflects an unsubstantiated medical history 
as reported by the veteran.  In short, as there is no 
evidence that the veteran has ever suffered from skin cancer, 
there is no basis for his claim under any of the three 
possible bases delineated in Ramey, supra.  As described 
above, the Court has held that where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required, and that this burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In view of the lack of competent supporting medical evidence 
in this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for skin cancer.


ORDER

Entitlement to service connection for prostate cancer claimed 
as residuals of exposure to ionizing radiation is denied.

Entitlement to service connection for skin cancer claimed as 
residuals of exposure to ionizing radiation is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

